Citation Nr: 1430424	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  Jurisdiction of this matter is currently with the RO located in Columbia, South Carolina.

In September 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This has been considered by the Board in adjudicating this matter.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, she experienced symptoms of a back disability in service, and there is post-service continuity of symptomatology.


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar arthritis and degenerative disc disease are met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a low back disability.  The agency of original jurisdiction will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.30, 3.309 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On January 2011 VA examination report, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with subjective evidence of bilateral S1 radiculopathy.  On May 2012 VA examination report, she was also diagnosed with arthritis.  A July 2012 private magnetic resonance imaging (MRI) report revealed congenitally small canal at L2-3 with multilevel facet arthropathy with stenosis.  Therefore, a current disability has been established.   

The Veteran's service treatment records reflect that she experienced back problems during her active service.  Her December 1980 enlistment examination report shows that clinical evaluation of the spine or other musculoskeletal area was normal.  In an accompanying report of medical history, she denied having any recurrent back pain.  

In February 1984, she was seen for complaints of back pain of two week duration, which increased in severity when she sat at her computer for work.  She was diagnosed with intrauterine pregnancy and somatic dysfunction.  In March 1984, she reported that her back hurt and interfered with her ability to sleep and work.  She reported that bending forward at her desk to type, caused low back pain.  The record reflected that the "typing desk" aggravated her back pain.  She was diagnosed with back pain secondary to mild muscle spasm.  A March 1984 physical profile serial report revealed that she had back pain secondary to muscle spasm and was placed on a temporary restriction for 10 days.  During this time, she was not to perform typing duties or should be provided with a typing desk or portable mobile typing table.  On September 1982 separation examination, a clinical evaluation of the spine, other musculoskeletal area was normal.  

Post service treatment records beginning in February 2002 from Palmetto Richland Memorial Hospital show that the Veteran was seen for multiple complaints, including back and leg pain. 

In regards to whether or not the Veteran's current lumbar spine disorder is related to service, there appears to be conflicting medical evidence.

Evidence against the Veteran's claim includes, a January 2011 VA examination report in which the examiner opined that the chronic condition of degenerative disc disease of the thoracolumbar spine was less likely than not caused by or a result of the Veteran's complaints during service.  The examiner reasoned that the Veteran has a chronic condition that was unlikely caused by a single incident.  The examiner added that the Veteran had changes at the most common level of degenerative change and it was most likely that she would have had this condition regardless of her in-service occupation.  The examiner stated that he could not attribute a single entity complaint during service to a chronic condition that was most likely age-related.  

A May 2012 VA examination report shows that the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence for either chronic, ongoing complaints regarding the back or any specific injury in service.  The examiner added that the Veteran's degenerative disc disease and arthritis were felt most likely due to chronic degeneration over time since discharge.  

The Board notes that the VA examiners did not address the Veteran's multiple back diagnoses in addition to any degenerative disc disease.  Therefore, the VA expert opinions lack probative value, because they are premised on an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, the opinions did not acknowledge or otherwise consider the Veteran's report of back symptoms beginning in service and intermittently becoming progressively worse since that time.  The May 2012 VA examiner based his opinion on finding that there was no evidence for either chronic, ongoing complaints regarding the back or any specific injury in service.  However, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

Evidence in favor of the Veteran's claim includes November 2011 correspondence, in which, D.A., a Nurse Practitioner from Dutch Fork Family Practice, noted that the Veteran was her patient, and that she had reviewed the Veteran's service treatment records.  D.A. opined that the Veteran's current back condition was a result of an injury while in service.  D.A. requested assistance in ergonomic measures for chronic lower back pain.  As D.A. did not provide any rationale for her opinion, it, also, is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In August 2012 correspondence, Dr. M.A.G., from Dutch Fork Family Practice, reported that the Veteran has been her patient for the past 12 years.  Dr. M.A.G. noted an MRI showed a congenitally small spinal canal at L2-L3 with multilevel facet arthropathy.  The physician reported that this was an unusual finding and opined that this condition was most likely exacerbated by the events that occurred in 1984 in which the Veteran felt a distinct acute pain related to lifting a patient.  Since that specific event, the Veteran reported that things had been relatively stable until her recent employment at the VA Hospital.  While Dr. M.A.G. indicated that the Veteran's job-related activities at least exacerbated a congenital back condition, Dr. M.A.G. did not address whether the Veteran's degenerative disc disease and/or arthritis were directly related to the Veteran's service.

The Board observes that the Veteran has claimed that her low back problems began in service and have been intermittent and progressively worse since that time.  The Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to report about observable symptoms.  However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran has provided competent and credible evidence that she has had intermittent back problems since a work related incident around 1984, and the Board finds no reason to question the veracity of such statements.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this regard, during her Board hearing, she claimed that she was a medic and performed administrative duties, lifted patients, and carried equipment.  She asserted that her current back problems were the result of an injury that she sustained in 1984 after she picked up a patient on a gurney and felt a burning sensation in her back.  She reported that she was treated several times in service for her back.  She indicated that the back pain has become progressively worse since that time.  See September 2011 video conference hearing transcript, pgs. 4 and 9.  

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that her military occupational specialty (MOS) was Medical Administration Specialist.  While the service treatment records did not specifically document her reports of feeling a burning sensation in her back while helping to lift a patient onto a gurney, the service treatment records clearly show that she began to experience back problems while performing her job, specifically as it related to the administrative aspect of her job and sitting at her desk and typing.  The medical evidence also suggests that she has recently exacerbated her back problems while performing duties similar to those she performed in service.  See August 2012 correspondence from Dr. M.A.G.

The Veteran has maintained that she did not have the symptoms prior to service.  See September 2011 video conference hearing transcript.  Additionally, she has suggested that her back pain began in service, has been intermittent, and has become progressively worse since that time.  Again, the Board finds the Veteran's assertions of in-service symptomatology and intermittent symptoms since service to be credible. 

Therefore, given that the Veteran has testified as to the onset of low back pain during active service and progressing since then; service treatment records documented complaints of low back pain while performing her job and a diagnosis of muscle spasm; and in light of the present medical evidence of a back disability, including arthritis, degenerative disc disease, and congenitally small canal at L2-3 with multilevel facet arthropathy with stenosis, as well as evidence suggesting that her back problems have been exacerbated recently while performing duties similar to her in-service duties, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's current back disability to active service.  While the medical opinions lack probative value and no one opinion is better than the other, they are also split and the overall evidence is at the very least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for thoracolumbar arthritis and degenerative disc disease is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for thoracolumbar arthritis and degenerative disc disease is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


